Citation Nr: 0925288	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and April 2006 rating decisions 
of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the December 2005 
rating decision, the RO denied entitlement to service 
connection for a low back disability.  In the April 2006 
decision, the RO denied the Veteran's claims to service 
connection for bilateral pes planus and hammertoes.

The issue of entitlement to service connection for bilateral 
pes planus and hammer toes is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's current low back disability was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  



CONCLUSIONS OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In letters issued in August 2005 and February 2006 the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection.  The letters satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the August 2005 letter.  However, the Veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claims are 
being denied, no rating is being given and no effective date 
is being set.  He is not prejudiced by the lack of notice on 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The August 2005 letter also asked that the Veteran send the 
RO any additional evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  Thus, all required notice was given.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the Veteran or suggested by the record.  

The Veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The only possibly competent evidence that a current low back 
disability may be related to service consists of a statement 
the Veteran provided on his November 2006 substantive appeal.  
He wrote that "rolling over in the jeep stared all of the 
problems with my back."  It is unclear whether the Veteran 
was reporting a continuity of symptoms since service, which 
he is competent to report; or was merely expressing his 
opinion as to medical causation, which he is not competent to 
report.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grottveit v. Nicholson, 5 Vet. App. 91, 93 (1993).

To the extent the Veteran intended to report a continuity of 
symptoms, his statement is not credible.  His recent report 
is inconsistent with the service treatment records showing no 
complaints of back disability statements he made during 
contemporaneous treatment following service, and with 
statements he made in his original claim for benefits.  As 
noted below, when initially seen by private and VA treatment 
providers in 2004 and 2005, he reported that his symptoms had 
begun only two to four years earlier.  In his claim for VA 
benefits, the Veteran reported that his low back disability 
began in January 1990.  Because his recent statement is not 
credible and there is no other competent evidence that his 
disability may be related to service, an examination or 
opinion is not required.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

Therefore, the facts relevant to the Veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for a low back 
disability.

The Veteran's service treatment records are negative for 
treatment or complaints related to a low back injury.

In November 2004, the Veteran presented to the Hampton, 
Virginia VA Medical Center (VAMC) with complaints of back 
pain that began two years ago.  The treating doctor noted 
that the Veteran had back pain of two years duration that 
appeared to be degenerative arthritis of the back.  

February 2005 X-rays of the Veteran's back demonstrated 
spondylolisthesis.

In July 2005 the Veteran presented to a private doctor with 
complaints of back pain for the last 3 to 4 years.  He 
reported being involved in an auto accident while in the Army 
in 1983 where he was thrown out of a Jeep.

In August 2005 the Veteran underwent a C5-C6 anterior 
cervical diskectomy with fusion and plating.  The diagnosis 
was C5-C6 disk herniation with myelopathy.

The record indisputably documents a current low back 
condition as spondylolisthesis has been diagnosed.

However, despite the Veteran's contention that he was in an 
automobile accident in service, the service treatment records 
do not document a low back injury in service.  Additionally, 
there is no competent evidence linking the current low back 
condition to service.  The records show no low back condition 
until approximately 19 years after service when the Veteran 
reportedly back pain of 2 to 3 years duration.  

While the Veteran has reported a continuity of 
symptomatology, the record does not otherwise document such 
continuity, as previously discussed, this report is not 
credible. 

However, as a lay person, the Veteran is not competent to 
render a medical opinion that the current low back disability 
is related to an injury or disease in service.  Grottveit v. 
Brown; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical records do not contain any evidence that the 
current low back condition is related to any disease or 
injury during service.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the Veteran has a diagnosis of degenerative joint disease, 
service connection may be granted if that disease was 
manifested to a compensable degree within one year of 
separation from service, or in service and at any time 
thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, there is no evidence of degenerative 
joint disease in service or within one year of separation 
from service.

The preponderance of the evidence is against a finding that 
current degenerative joint disease of the back is related to 
his service, or that it became manifest within a year of his 
discharge from active service.  The first and only diagnosis 
of possible degenerative joint disease in the right shoulder 
was in November 2004, more than 19 years after the Veteran's 
discharge from active duty.  

As the record does not show that the Veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the current 
disability and service, and the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Veteran's service treatment records include the report of a 
November 1981 entrance examination contains a finding that he 
had flat feet that were not currently symptomatic.  Hence, 
the presumption of soundness is not applicable to the claim 
for service connection for pes planus.  See 38 U.S.C.A. §§ 
1111, 1137 (West 2002).

The Veteran, however, contends that his foot disabilities, 
beginning in service, had gotten progressively worse.  He is 
competent to report this history.  VAMC treatment notes show 
findings of bilateral pes planus and hammer toes beginning in 
2002.

An examination is needed to obtain a competent medical 
opinion as to the relationship between any current foot 
disability and service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination in order to determine whether 
any current foot disability was incurred 
or aggravated in service.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

After completion of the examination and 
review of the record, the examiner should 
answer the following questions: 1) is it 
at least as likely as not (50 percent or 
greater probability) that any current 
foot disability had its onset in service 
or is otherwise the result of a disease 
or injury in active service?  Did the 
pre-existing pes planus undergo a 
permanent increase in disability during 
service?

The examiner should provide a rationale 
for all opinions.  The examiner is 
advised that the Veteran is competent to 
report his history and that his reports 
must be considered in formulating the 
requested opinions.

2.  If any benefit remains denied, issue 
a supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


